DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US 8142376).


    PNG
    media_image1.png
    332
    888
    media_image1.png
    Greyscale





21. A massage roller, comprising: a roller body (10) including a plurality of helical clusters (annotated 1-4) disposed along a longitudinal center axis of the massage roller (as seen in FIG 10), the plurality of helical clusters including: a first helical cluster (1) including a plurality of helical protrusions (arrows of 1) disposed annularly about the roller body (as seen in FIG 10), each of the plurality of helical protrusions being twisted about the longitudinal center axis of the massage roller (each protrusion twisted as seen in FIG 10), in a first rotational direction (twisted to the left), in a helical manner (as seen in FIG 10), and a second helical cluster disposed immediately adjacent to the first helical cluster, the second helical cluster including a plurality of helical protrusions disposed annularly about the roller body, each of the plurality of helical protrusions of the second helical cluster being twisted about the longitudinal center axis of the massage roller, in a second rotational direction which is opposite the first rotational direction, in a helical manner (see cluster 2 with arrows pointing to the protrusions, twisted to the right).  

22. The massage roller according to claim 21, wherein the plurality of helical clusters of the roller body further includes: a third helical cluster (3) disposed immediately adjacent to the second helical cluster (immediately to the left and down of cluster 2), the third helical cluster including a plurality of helical protrusions disposed annularly about the roller body, each of the plurality of helical protrusions of the third helical cluster being twisted about the longitudinal center axis of the massage roller, in the first rotational direction which is opposite the second rotational direction, in a helical manner (cluster 3 has the same features as cluster 1 as seen in FIG 10; twisted in the same direction as cluster 1).  

23. The massage roller according to claim 22, wherein the plurality of helical clusters of the roller body further includes: a fourth helical cluster disposed immediately adjacent to the third helical cluster, the fourth helical cluster including a plurality of helical protrusions disposed annularly about the roller body, each of the plurality of helical protrusions of the fourth helical cluster being twisted about the longitudinal center axis of the massage roller, in the second rotational direction which is opposite the first rotational direction, in a helical manner (cluster 4, with the same features as cluster 2 and twisted in the same direction as cluster 2 as seen in FIG 10).




Allowable Subject Matter
Claims 1-17 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784